—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered October 4, 1999, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court effectively denied him, inter alia, his constitutional right to present a defense by precluding him from introducing medical records concerning his hernia operation is unpreserved for appellate *632review (see CPL 470.05 [2]; People v Celifie, 287 AD2d 465; People v Wilson, 209 AD2d 654; People v Jones, 171 AD2d 609). The defendant’s contention that the trial court applied the wrong evidentiary standard is also unpreserved for appellate review, as he never objected to the exclusion of the medical records on that ground at trial (see CPL 470.05 [2]; People v Correa, 265 AD2d 488). In any event, the trial court providently exercised its discretion in precluding the medical records because that evidence was completely irrelevant to the defendant’s ability to commit the robbery 16 days after his discharge, and would have invited the jury to engage in speculation (see People v Celifie, supra; People v Ortiz, 259 AD2d 271; People v Beecher, 225 AD2d 943; cf. People v Smith, 195 AD2d 265). Goldstein, J.P., McGinity, Adams and Townes, JJ., concur.